Citation Nr: 1308896	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  06-34 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent for carcinoma of the prostate, status-post radical prostatectomy, claimed as prostate cancer, prior to February 12, 2009. 

2.  Entitlement to an initial evaluation in excess of 60 percent for carcinoma of the prostate, status-post radical prostatectomy, claimed as prostate cancer, from February 12, 2009. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability(TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to March 1969, including service in the Republic of Vietnam. 

This matter came before the Board of Veterans' Appeals  (Board) on appeal from decisions of December 2005 and April 2008 by the Department of Veterans Affairs (VA) San Juan, Puerto Rico Regional Office (RO). 

The Veteran requested a hearing before a decision review officer (DRO), which was scheduled and subsequently held in February 2007. The Veteran testified at that time and the hearing transcript is of record. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 

The Veteran's claims, including a claim for service connection for a psychiatric disorder, were remanded by the Board in July 2011.  In an August 2011 rating decision the RO granted the Veteran service connection for a depressive disorder.  Consequently the claim for service connection for a psychiatric disorder is no longer in appellate status.  The Board notes that in October 2012 the RO issued a supplemental statement of the case (SSOC), which included an issue of entitlement to an increased rating for a depressive disorder.  However, the Veteran did not submit a notice of disagreement with the initial staged ratings assigned for his depressive disorder.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed.Cir.1997) (an NOD with respect to service-connection cannot initiate appellate review of the downstream element of compensation level); Holland v. Gober, 10 Vet. App. 433, 436 (1997) (the grant of service connection during the appellate process is "a full award of benefits on the appeal initiated by [the first NOD]" and any disagreement with the disability rating or effective date required a separate NOD to place those elements or issues in appellate status).  Consequently, there is no issue of entitlement to an increased rating for a depressive disorder currently in appellate status.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's residuals of carcinoma of the prostate, status-post radical prostatectomy, are predominantly characterized by voiding dysfunction. 

2.  Prior to June 28, 2006, the record indicates that the Veteran had urinary leakage that required the wearing of absorbent material which had to be changed two to four times a day.

3.  From June 28, 2006, the Veteran has experienced voiding dysfunction that meets or approximates the criteria of the wearing of absorbent materials which must be changed more than four times per day. 

4.  The rating criteria for voiding dysfunction reasonably describe the Veteran's disability level and symptomatology due to residuals of prostate cancer. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 40 percent for carcinoma of the prostate, status-post radical prostatectomy were not met for the period prior to June 28, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528 (2012). 

2.  The criteria for an initial rating of 60 percent, but no higher, for carcinoma of the prostate, status-post radical prostatectomy, for the period from June 28, 2006, to February 12, 2009, are approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528 (2012).  

3.  The criteria for an initial rating in excess of 60 percent for residuals of prostate cancer, status post prostatectomy, for the period from February 12, 2009, forward, are not met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The Veteran's appeal arises from the Veteran's disagreement with the initial rating evaluations assigned following the grant of service connection.  In such cases the VCAA requires that the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No additional notice is required in the adjudication process because the other forms of notice-such as notice contained in the rating decisions and statements of the case (SOC)-have already provided the claimant with the notice of law applicable to the specific claim on appeal.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007). 

The record reflects that the Veteran's VA medical records have been obtained.  The Veteran has been provided VA medical examinations in October 2005, February 2009, and March 2012.  While the February 2009 examiner did not have the claims folder available for review, the Board does not find that such makes the examination inadequate, as the purpose of the examination was to report the clinical findings pertaining to the service-connected disability, which was accomplished by the examiner.  As the examination reports provided sufficient information to allow the Board to render an informed determination, the examinations were adequate.  The Veteran has provided testimony at a hearing before a Decision Review Officer.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so. 

In the July 2011 remand, the Board requested that the agency of original jurisdiction contact the Veteran and request that he identify all non-VA sources of treatment, obtain VA records dating from March 2009, and obtain Social Security Administration records pertaining to a claim for disability benefits.  In a July 2011 notice letter the RO requested that the Veteran provide information so that VA could obtain relevant private treatment records.  No response was received from the Veteran.  The Board notes that corresponding to VA's duty to assist the Veteran in obtaining information is a duty on the part of the Veteran to cooperate with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  See Turk v. Peake, 21 Vet. App. 565, 568 (2008).  In August 2011 the Social Security Administration (SSA) informed VA that SSA did not have any medical records relating to the Veteran.  By way of a November 2011 letter, the Veteran was informed pursuant to 38 C.F.R. § 3.159(e) that VA was unable to obtain Social Security records, that he should either send the records to VA or inform VA of the location of the records, and that he should send any information or evidence as soon as he could otherwise a decision could be made on his claim after 10 days.  

The Board is satisfied that the originating agency substantially complied with the Board's remand and provided the required notice and assistance.  

With respect to the aforementioned RO hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the RO official noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

In this decision the Board finds that staged ratings are warranted as the criteria for the maximum schedular rating of 60 percent for voiding dysfunction due to service-connected carcinoma of the prostate, status-post radical prostatectomy, are met from June 28, 2006, forward.  Accordingly, a higher initial rating of 60 percent from June 28, 2006, to February 12, 2009, is warranted. 

Further, as 60 percent is the maximum schedular rating for voiding dysfunction as a residual of prostate cancer, and referral to the Director, Compensation and Pension, for extraschedular consideration is not warranted, the Board denies a rating in excess of 60 percent for the full pendency of the Veteran's appealed initial rating claim. 

By way of history, the Veteran filed an original service connection claim for carcinoma of the prostate, status-post radical prostatectomy, in July 2005.  The RO granted the Veteran's claim in the December 2005 rating decision currently on appeal and evaluated the Veteran's prostate cancer residuals as 20 percent disabling under 38 C.F.R. § 4.115b, Diagnostic Code 7599-7528, effective July 6, 2005. 

The Veteran appealed the initial rating assigned.  Following the submission of additional evidence, the RO increased the Veteran's disability evaluation to 40 percent, effective July 6, 2005, the effective date of service connection.  On February 12, 2009, the Veteran underwent a VA genitourinary examination.  Based on the results of this examination, the RO increased the Veteran's disability evaluation to 60 percent, effective February 12, 2009.  

The Veteran testified about the nature and severity of his prostate cancer residuals at a DRO hearing in February 2007.  He reported that he used absorbent pads 10 to 12 times a day.  He asserted that he had to stop working as a hair stylist because the smell from his incontinence affected his customers.  The Veteran submitted a statement the following month in which he stated that he used absorbent materials seven or eight times a day/night.  In January 2008, the Veteran submitted a statement to in which he stated that he used diapers at least nine times a day. 

With respect to the applicable criteria for rating the Veteran's service-connected residuals of prostate cancer, 38 C.F.R. § 4. 115a, Diagnostic Code 7528 (malignant neoplasms of the genitourinary system) generally provides that after an initial 100 percent rating period only the predominant area of genitourinary dysfunction shall be considered for rating purposes.  The areas of genitourinary dysfunction to be considered are as follows: 

Renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN (blood urea nitrogen) more than 80mg% (milligrams per 100 milliliters); or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent rating.  Renal dysfunction characterized by persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or a limitation of exertion warrants an 80 percent rating.  Renal dysfunction with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101 warrants a 60 percent rating.  Renal dysfunction where albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101 warrants a 30 percent rating.  Renal dysfunction is noncompensable with albumin and casts with history of acute nephritis; or, hypertension that is noncompensable under Diagnostic Code 7101.  38 C.F.R. § 4.115a. 

Voiding dysfunction is to be rated on the basis of urine leakage, frequency, or obstructed voiding.  The criteria for voiding dysfunction are as follows: Continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day warrants a 60 percent rating.  When the wearing of absorbent materials which must be changed 2 to 4 times per day is required, a 40 percent rating is warranted.  When the wearing of absorbent materials which must be changed less than 2 times per day is required, a 20 percent rating is warranted.  38 C.F.R. § 4.115a. 

Urinary frequency characterized by daytime voiding intervals of less than one hour, or; awakening to void five or more times per night warrants a 40 percent rating.  Daytime voiding interval between one and two hours, or awakening to void three to four times per night warrants a 20 percent rating.  Daytime voiding interval between two and three hours, or; awakening to void two times per night warrants a 10 percent rating. 

Obstructed voiding characterized by urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  A 10 percent rating is warranted for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) Post void residuals greater than 150 cc.; (2) Uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); (3) Recurrent urinary tract infections secondary to obstruction; (4) Stricture disease requiring periodic dilatation every 2 to 3 months.  Obstructive symptomatology with or without stricture disease requiring dilation 1 to 2 times per year warrants a noncompensable rating.  38 C.F.R. § 4. 115a. 

The evidence of record indicates that the Veteran did not meet the criteria for a rating in excess of 40 percent prior to June 28, 2006.  The Veteran did not require the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  This is shown by an October 2005 VA examination report in which the Veteran reported use of absorbent materials that he changed twice a day.  The VA outpatient treatment records prior to June 28, 2006 and statements of the Veteran also do not indicate that the Veteran had to change absorbent materials more than four times a day.  Accordingly, an initial rating in excess of 40 percent based on urinary incontinence prior to June 28, 2006 is not warranted.

On his notice of disagreement dated June 28, 2006, the Veteran reported that his urinary incontinence required him to change absorbent pads more than four times a day.  Since that date the Veteran has consistently reported that he needs to change absorbent pads more than four times a day.  He stated this in his hearing testimony in February 2007, as well in statements dated in March 2007 and January 2008.  The Board recognizes that there are VA outpatient records that list the Veteran's medications and supplies that indicate just two diapers a day.  However, these documents are part of a list of medications and do not necessarily accurately describe the Veteran's requirements.  Furthermore, the Veteran has stated that he had had to purchase additional diapers from private sources.  A December 2007 letter from a private pharmacy states that the Veteran purchased diapers from the store on a monthly basis.  A February 2008 VA outpatient record in the Veteran's electronic claims file notes that the Veteran used seven to eight pampers a day.  None of the VA treatment records dated subsequent to June 28, 2006 contain any report from the Veteran that he used absorbent materials less than four times a day.  In this case the Board finds that the Veteran's reported use of absorbent pads more than four times a day since June 28, 2006 to be credible, competent and probative.  Accordingly, the Board finds that the Veteran meets the criteria for an increased initial rating of 60 percent from June 28, 2006 to February 12, 2009.  A higher evaluation is not warranted prior to June 28, 2006, as the Veteran's statement of that date was the first indication in the evidence that he used absorbent pads more than four times a day.  

Higher alternative initial ratings for residuals of prostate cancer are available for kidney dysfunction.  However, the medical evidence shows that the predominant disability is due to voiding dysfunction.  The medical evidence indicates that the Veteran has no kidney dysfunction and the Veteran described no symptoms of kidney dysfunction.  A February 2009 VA examination specifically indicated that the Veteran had no renal dysfunction.  A March 2012 VA examination report notes that the Veteran has had no urinary frequency, no symptoms of obstructed voiding, and no history symptomatic urinary tract or kidney infections.  Thus, the Veteran is not entitled to a rating in excess of 40 percent prior to June 28, 2006, or to a rating in excess of 60 percent thereafter under any applicable diagnostic code.  

The Board has considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the Veteran's service-connected carcinoma of the prostate, status-post radical prostatectomy.  The governing norm in such exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).  

The Court of Appeals for Veterans Claims has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

If the rating criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the Veteran's disability level is characterized by severe voiding dysfunction, with symptoms and frequency fully contemplated in the rating criteria and rated as 40 percent disabling prior to June 28, 2006 and as 60 percent disabling thereafter.  The evidence shows the need to change absorbent pads multiple times per day as directly contemplated by the applicable rating criteria for residuals of malignant neoplasms of the genitourinary system.  Therefore, a disability picture such that the rating criteria are inadequate is not shown.  As such, referral to the Director, Compensation and Pension, is not warranted. 

For the reasons discussed above, the Board finds that an initial rating in excess of 40 percent prior to June 28, 2006 is not warranted, that an initial staged rating of 60 percent rating is warranted from June 28, 2006, and that an initial rating in excess of 60 percent is not warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  


ORDER

An initial rating in excess of 40 percent prior to June 28, 2006, for carcinoma of the prostate, status-post radical prostatectomy, is denied.

A higher initial rating of 60 percent for the period from June 28, 2006, to February 12, 2009, for carcinoma of the prostate, status-post radical prostatectomy, is granted subject to the law and regulations governing the award of monetary benefits. 

An initial rating in excess of 60 percent for carcinoma of the prostate, status-post radical prostatectomy is denied.


REMAND

The Veteran was provided two VA examinations in March 2012.  One VA examiner indicated that with consideration of just the Veteran's service-connected depressive disorder, the Veteran was capable of a part time job.  The Board is unable to determine whether this examiner is indicating that the Veteran is capable of only marginal employment or whether the examiner is indicating that the Veteran is capable of substantially gainful employment.  The Board notes that 38 C.F.R. § 4.16(a) states that marginal employment shall not be considered substantially gainful employment.  The Board finds that clarification is needed to determine whether the Veteran's service-connected disabilities result in unemployability.  The March 2012 psychiatric examiner, if available, should examine the record and supply a clarifying opinion.

Accordingly, the case is REMANDED for the following action:

1.  If the March 2012 VA psychiatric examiner is available, return the claims file to the examiner for review and a clarifying opinion.  The examiner is asked to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities prevent the Veteran from securing and/or following a substantially gainful occupation consistent with the Veteran's education (high school degree by GED) and occupational experience (as a laborer in a silverware company and as a barber for 20 years until his retirement), without taking into account his age or any nonservice-connected disabilities.  The Veteran is service-connected for carcinoma of the prostate, status post prostatectomy; a chronic duodenal ulcer; erectile dysfunction; and psychiatric disorder.  The examiner should discuss the impact of all of the Veteran's service-connected disabilities together on his ability to obtain and maintain substantially gainful employment  

If the Veteran's service-connected disabilities do not singly or cumulatively render him unemployable, the examiner should report the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his work experience and educational background.

If the March 2012 VA psychiatric examiner is unavailable, obtain a new VA medical examination of the Veteran.  The claims folder should be forwarded to the examiner for review and the examiner should indicate in the examination report that such a review was conducted.  

2.  Upon completion of the above requested development, readjudicate the Veteran's claim for TDIU.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and be afforded the appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


